[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: HEARING IN DAMAGES
This matter was before the court as a hearing in damages, the defendant having been defaulted for failure to appear at a pretrial on January 19, 1996.
On August 31, 1994, the plaintiff, age 71, sustained injuries as a result of her slipping and falling while a patron and invitee of the defendant at the business establishment. CT Page 211
The evidence disclosed and the court finds that, as a result of said fall, the plaintiff sustained trauma to her left knee and left shoulder resulting in pain and swelling of the knee and requiring aspiration of the knee on two occasions. The knee injury has caused persistent difficulty and has required that plaintiff use a cane for ambulation. The shoulder injury resulted in discomfort and restriction in full extension initially, but this injury resolved by the end of two weeks.
Plaintiff Jessie Marrow's medical expenses total $1,245. The court finds that fair, just and reasonable compensation for plaintiff's injuries and damages would be $9,500.
Therefore, judgment may enter in favor of the plaintiff to recover of the defendant $9,500 damages, together with taxable costs.
The defendant is further ordered to pay $25.00 per week on said judgment commencing March 1, 1999, and to continue said payments until the judgment of the court is fully satisfied.
SKOLNICK, J.